Citation Nr: 0116909	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an ear 
operation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 23, 1972 to June 
21, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and March 1999 rating decisions 
by the RO.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in Veteran's law.  These 
changes are applicable to all claims filed on or after the 
date of Act, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Act requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  

Among the actions taken to ensure compliance with the 
Veterans Claims Assistance Act of 2000, the RO should 
schedule the veteran for audiological evaluation, and an 
examination by a physician with expertise in conducting ear, 
nose, and throat (ENT) evaluations.  

The report of an October 1997 private examination refers to 
problems the veteran has with sensorineural hearing loss, 
tinnitus, otalgia, increased pressure, and recurring 
infections.  It was also noted that the veteran had a 
slightly "hypocompliant" right tympanic membrane.  Whether 
any such problem is a residual of in-service incision of a 
sebaceous cyst, as noted in the veteran's service medical 
records, or whether tinnitus can be attributed to the in-
service noise exposure reported by the veteran can not be 
discerned without further development of the medical record.  
Additionally, while it appears that hearing loss experienced 
by the veteran does not rise to the level of impaired hearing 
as defined by 38 C.F.R. § 3.385 (2000), further evidentiary 
development is required to clarify this.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Court is unable to interpret 
the results of audiographs and consequently must have such 
evidence reported in a numerical fashion).  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
development is necessary.  Accordingly, the case is REMANDED 
for the following action:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain any relevant records of 
treatment or evaluation that have not 
already been made a part of the claims 
file.

2.  The RO should also schedule the 
veteran for an ENT evaluation and 
audiometric testing.  The ENT examiner 
should be asked to review the claims 
file, examine the veteran, and provide an 
opinion as to the medical probabilities 
that any tinnitus or other problem with 
the veteran's ears is traceable to his 
period of military service.  
Specifically, the examiner should 
identify any residual (i.e. tinnitus, 
scarring, otalgia, ear pressure, 
recurring infections, etc.) of any in-
service surgery, including the 1974 
incision of a sebaceous cyst, or any 
other in-service experience such as noise 
exposure.  If no residual disability, or 
no relationship to military service is 
found, this should be affirmatively 
stated.  

The audiologist should be asked to 
perform all testing necessary to apply 
the provisions of 38 C.F.R. § 3.385.  If 
impaired hearing is found, the 
audiologist should be asked to review the 
record and provide an opinion as to the 
medical probabilities that such a 
disability is attributable to military 
service or experience coincident 
therewith, such as noise exposure.  

3.  After all notification and 
development actions have been completed, 
the RO should re-adjudicate the issues on 
appeal.  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)



